Exhibit 99 HMN Financial, Inc. Announces First Quarter Results First Quarter Highlight s ● Net income of $1.8 million, an increase of $1.3 million, compared to net income of $0.5 million in the first quarter of 2015 ● Diluted earnings per common share of $0.38, an increase of $0.30, compared to diluted earnings per common share of $0.08 in the first quarter of 2015 ● Net interest income of $6.2 million, an increase of $1.6 million, compared to net interest income of $4.6 million in the first quarter of 2015 ● Provision for loan losses of ($0.7 million), a decrease of $0.7 million compared to the provision for loan losses of $0 in first quarter of 2015 Othe r ● On April 8, 2016, Home Federal Savings Bank completed the previously announced acquisition of certain assets and assumption of deposits of the Deerwood Bank branch in Albert Lea, Minnesota. The acquired assets and assumed liabilities will be serviced out of Home Federal’s existing branch location at 143 West Clark Street, Albert Lea, Minnesota. INCOME SUMMAR Y Three Months Ended March 31, (dollars in thousands, except per share amounts) Net income $ Net income available to common stockholders Diluted earnings per common share Return on average assets % % Return on average common equity % % Book value per common share $ ROCHESTER, Minn., April 22, 2016 (GLOBE NEWSWIRE) HMN Financial, Inc. (HMN or the Company) (NASDAQ:HMNF), the $638 million holding company for Home Federal Savings Bank (the Bank), today reported net income of $1.8 million for the first quarter of 2016, an increase of $1.3 million compared to net income of $0.5 million for the first quarter of 2015. Net income available to common shareholders was $1.8 million for the first quarter of 2016, an increase of $1.4 million from the net income available to common shareholders of $0.4 million for the first quarter of 2015. Diluted earnings per common share for the first quarter of 2016 was $0.38, an increase of $0.30 from diluted earnings per common share of $0.08 for the first quarter of 2015. The increase in net income between the periods was due primarily to the $1.6 million increase in net interest income due to an increase in the average interest-earning assets and yields earned between the periods. Net income also increased $0.7 million because of a decrease in the provision for loan losses between the periods. The decrease in the provision for loan losses reflects the general improvement in the credit quality of the commercial loan portfolio and the increased recoveries received on previously charged off loans in the first quarter of 2016 when compared to the same period of 2015. These increases in net income were partially offset by a $0.9 million increase in income tax expense due to the increased pre-tax income between the periods. President’s Statemen t “We are pleased to report the improved financial results for the first quarter of 2016,” said Home Federal Savings Bank President and Chief Executive Officer, Bradley Krehbiel. “We continue to be encouraged by the increase in our net interest income and average outstanding interest-earning assets as well as the continued decline in our non-performing assets. We intend to continue to focus our efforts on further improving the Bank’s core operating results by growing the asset size of the Bank and changing the composition of our interest-earning assets.” First Quarter Results Net Interest Incom e Net interest income was $6.1 million for the first quarter of 2016, an increase of $1.5 million, or 34.9%, compared to $4.6 million for the first quarter of 2015. Interest income was $6.5 million for the first quarter of 2016, an increase of $1.6 million, or 33.6%, from $4.9 million for the first quarter of 2015. Interest income increased between the periods primarily because of an increase in the outstanding average interest-earning assets and a change in the composition of the average interest-earning assets held, which resulted in an increase in the average yields earned between the periods. While the average interest-earning assets increased $64.8 million between the periods, the average interest-earning assets held in higher yielding loans increased $108.3 million and the amount of average interest-earning assets held in lower yielding cash and investments decreased $43.5 million between the periods. The yield on average interest-earning assets was also enhanced by $0.5 million due to the interest payments received on non-accruing and previously charged off commercial real estate loans that were paid off in the first quarter of 2016. The increase in the average outstanding loans between the periods was primarily the result of an increase in the commercial loan portfolio, which occurred because of an increase in loan originations and a reduction in loan payoffs between the periods. The Company also acquired $24.1 million of loans through an acquisition that occurred in the third quarter of 2015. The average yield earned on interest-earning assets was 4.34% for the first quarter of 2016, an increase of 67 basis points from 3.67% for the first quarter of 2015. Interest expense was $0.4 million for the first quarter of 2016, an increase of $0.1 million, or 14.7%, compared to $0.3 million for the first quarter of 2015. Interest expense increased primarily because of an increase in the average interest-bearing liabilities between the periods. The average rate paid between the periods remained the same due to a change in the composition of the average interest-bearing liabilities. While the average interest-bearing liabilities increased $69.3 million between the periods, the amount held in lower rate checking and money market accounts increased $62.3 million and the amount held in higher rate certificates of deposits and other borrowings increased $7.0 million between the periods. The increase in the average outstanding deposits between the periods was primarily the result of the $47.3 million in deposits acquired through an acquisition that occurred in the third quarter of 2015. The increase in the interestpaid was primarily due to the $10.0 million holding company note payable that was funded in the first quarter of 2015 in connection with the redemption of all of the remaining Fixed Rate Cumulative Perpetual Preferred Stock, Series A of HMN (the “Preferred Stock”). Interest expense increases related to borrowing costs were partially offset by the lower interest rates paid on deposit accounts between the periods as a result of the low interest rate environment that continued to exist during the first quarter of 2016. The average interest rate paid on interest-bearing liabilities was 0.27% for both the first quarter of 2016 and the first quarter of 2015. Net interest margin (net interest income divided by average interest-earning assets) for the first quarter of 2016 was 4.09%, an increase of 67 basis points, compared to 3.42% for the first quarter of 2015. A summary of the Company’s net interest margin for the three-month periods ended March 31, 2016 and 2015 is as follows: For the three-month period ended March 31, 2016 March 31, 2015 (Dollars in thousands) Average Outstanding Balance Interest Earned/ Paid Yield/ Rate Average Outstanding Balance Interest Earned/ Paid Yield/ Rate Interest-earning assets: Securities available for sale $ % $ % Loans held for sale 24 8 Mortgage loans, net Commercial loans, net Consumer loans, net Cash equivalents 38 15 Federal Home Loan Bank stock 1 1 Total interest-earning assets Interest-bearing liabilities and noninterest bearing deposits: NOW accounts 11 3 Savings accounts 15 7 Money market accounts 87 97 Certificates Advances and other borrowings 78 Total interest-bearing liabilities Non-interest checking Other non-interest bearing escrow deposits Total interest-bearing liabilities and non-interest bearing deposits $ $ Net interest income $ $ Net interest rate spread % % Net interest margin % % Provision for Loan Losse s The provision for loan losses was ($0.7 million) for the first quarter of 2016, a decrease of $0.7 million compared to the provision for loan losses of $0 for the first quarter of 2015. The provision decreased in the first quarter of 2016 primarily because of a general improvement in the credit quality of the commercial loan portfolio which resulted in a decrease in the required reserve percentages on these loans and an increase in the recoveries received on previously charged off loans during the first quarter of 2016 when compared to the first quarter of 2015. Total non-performing assets were $5.6 million at March 31, 2016, a decrease of $0.6 million, or 9.7%, from $6.2 million at December 31, 2015. Non-performing loans decreased $0.2 million and foreclosed and repossessed assets decreased $0.4 million during the first quarter of 2016. A reconciliation of the Company’s allowance for loan losses for the first quarters of 2016 and 2015 is as follows: (Dollars in thousands) Balance at January 1, $ $ Provision ) 0 Charge offs: Consumer (7 ) ) Recoveries Balance at March 31, $ $ General allowance $ $ Specific allowance $ $ The following table summarizes the amounts and categories of non-performing assets in the Bank’s portfolio and loan delinquency information as of the end of the two most recently completed quarters. March 31, December 31, (Dollars in thousands) Non-Performing Loans: One-to-four family real estate $ $ Commercial real estate Consumer Commercial business 45 46 Total Foreclosed and Repossessed Assets: One-to-four family real estate 48 Commercial real estate Total non-performing assets $ $ Total as a percentage of total assets % % Total non-performing loans $ $ Total as a percentage of total loans receivable, net % % Allowance for loan losses to non-performing loans % % Delinquency Data: Delinquencies (1) 30+ days $ $ 90+ days 0 0 Delinquencies as a percentage of loan and lease portfolio (1) 30+ days % % 90+ days % % Excludes non-accrual loans. Non-Interest Income and Expens e Non-interest income was $1.8 million for the first quarter of 2016, an increase of $0.2 million, or 10.0%, from $1.6 million for the first quarter of 2015. Gain on sales of loans increased $0.2 million between the periods primarily due to an increase in the gains recognized on the sale of commercial government guaranteed loans. Other non-interest income decreased slightly between the periods primarily because of a decrease in the fees earned on the sale of uninsured investment products. Non-interest expense was $5.7 million for the first quarter of 2016, an increase of $0.3 million, or 4.75%, from $5.4 million for the first quarter of 2015. Compensation and benefits expense increased $0.2 million between the periods primarily because of an increase in wages and incentive accruals between the periods due to the increased number of branches being operated and increased loan originations. Occupancy and equipment expense increased $0.1 million between the periods because of increases in non-capitalized software and equipment expenses. Other operating expense increased $0.1 million primarily due to increased charitable contributions and lending expenses associated with the increase in loans originated between the periods. Data processing expense increased slightly because of an increase in mobile banking and on-line banking costs due to increased customer activity between the periods. Professional services expense increased marginally due to costs related to the Deerwood Bank branch acquisition. These increases in expense were partially offset by an increase of $0.2 million in the gain on real estate owned due to increased sales activity between the periods. Income tax expense was $1.2 million for the first quarter of 2016, an increase of $0.9 million from $0.3 million for the first quarter of 2015. The increase in income tax expense between the periods is primarily related to the increase in pre-tax income in the first quarter of 2016 when compared to the first quarter of 2015. Net Income Available to Common Shareholder s The net income available to common shareholders was $1.8 million for the first quarter of 2016, an increase of $1.4 million from the $0.4 million income available to common shareholders in the first quarter of 2015. The net income available to common shareholders increased primarily because of the increase in the net income between the periods and a reduction in the dividends paid on the outstanding Preferred Stock. On February 17, 2015 the Company redeemed the final 10,000 shares of its outstanding Preferred Stock and, as a result, no dividends are required to be paid on the Preferred Stock after that date. Return on Assets and Equit y Return on average assets (annualized) for the first quarter of 2016 was 1.12%, compared to 0.33% for the first quarter of 2015. Return on average equity (annualized) was 10.12% for the first quarter of 2016, compared to 2.60% for the first quarter of 2015. Book value per common share at March 31, 2016 was $15.98, compared to $14.90 at March 31, 2015. General Informatio n HMN Financial, Inc. and the Bank are headquartered in Rochester, Minnesota. Home Federal Savings Bank operates twelve full service offices in Minnesota located in Albert Lea, Austin, Eagan, Kasson (2), La Crescent, Rochester (4), Spring Valley and Winona; one full service office in Marshalltown, Iowa; and three loan origination offices located in Delafield, Wisconsin, Sartell, Minnesota, and Owatonna, Minnesota. Safe Harbor Statemen t This press release may contain forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements are often identified by such forward-looking terminology as “expect,” “intend,” “look,” “believe,” “anticipate,” “estimate,” “project,” “seek,” “may,” “will,” “would,” “could,” “should,” “trend,” “target,” and “goal” or similar statements or variations of such terms and include, but are not limited to, those relating to increasing our core deposit relationships, improving credit quality, reducing non-performing assets, and generating improved financial results (including profitability); the adequacy and amount of available liquidity and capital resources to the Bank; the Company’s liquidity and capital requirements; our expectations for core capital and our strategies and potential strategies for maintenance thereof; improvements in loan production; changes in the size of the Bank’s loan portfolio; the amount of the Bank’s non-performing assets and the appropriateness of the allowance therefor; our ability to integrate the Deerwood Bank and other acquired operations; anticipated future levels of the provision for loan losses; future losses on non-performing assets; the amount and composition of interest-earning assets; the amount and composition of interest bearing liabilities; the availability of alternate funding sources; the payment of dividends by HMN; the future outlook for the Company; the amount of dividends paid by the Federal Home Loan Bank (FHLB) on its stock; the amount of deposits that will be withdrawn from checking and money market accounts and how the withdrawn deposits will be replaced; the projected changes in net interest income based on rate shocks; the range that interest rates may fluctuate over the next twelve months; the net market risk of interest rate shocks; the future outlook for the issuer trust preferred securities held by the Bank; the ability of the Bank to pay dividends to HMN; the ability of HMN to pay the principal and interest payments on its third party note payable; the ability to remain well capitalized; and compliance by the Bank with regulatory standards generally (including the Bank’s status as “well-capitalized”) and other supervisory directives or requirements to which the Company or the Bank are or may become expressly subject, specifically, and possible responses of the Office of the Comptroller of the Currency (OCC), Board of Governors of the Federal Reserve System (FRB), the Bank, and the Company to any failure to comply with any such regulatory standard, directive or requirement. A number of factors could cause actual results to differ materially from the Company’s assumptions and expectations. These include but are not limited to the adequacy and marketability of real estate and other collateral securing loans to borrowers; federal and state regulation and enforcement; possible legislative and regulatory changes, including additional changes to regulatory capital rules; the ability of the Bank to comply with other applicable regulatory capital requirements; enforcement activity of the OCC and FRB in the event of our non-compliance with any applicable regulatory standard or requirement; adverse economic, business and competitive developments such as shrinking interest margins, reduced collateral values, deposit outflows, changes in credit or other risks posed by the Company’s loan and investment portfolios; changes in costs associated with alternate funding sources, including changes in collateral advance rates and policies of the FHLB; technological, computer-related or operational difficulties; results of litigation; reduced demand for financial services and loan products; changes in accounting policies and guidelines, or monetary and fiscal policies of the federal government or tax laws; international economic developments; the Company’s access to and adverse changes in securities markets; the market for credit related assets; the future operating results, financial condition, cash flow requirements and capital spending priorities of the Company and the Bank; the availability of internal and, as required, external sources of funding; acquisition integration costs; our ability to attract and retain employees; or other significant uncertainties. Additional factors that may cause actual results to differ from the Company’s assumptions and expectations include those set forth in the Company’s most recent filing on Forms 10-K with the Securities and Exchange Commission. All forward-looking statements are qualified by, and should be considered in conjunction with, such cautionary statements. For additional discussion of the risks and uncertainties applicable to the Company, see the “Risk Factors” sections of the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. All statements in this press release, including forward-looking statements, speak only as of the date they are made, and we undertake no duty to update any of the forward-looking statements after the date of this press release. (Three pages of selected consolidated financial information are included with this release.) HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, (Dollars in thousands) (unaudited) Assets Cash and cash equivalents $ Securities available for sale: Mortgage-backed and related securities (amortized cost $1,938 and $2,237) Other marketable securities (amortized cost $104,016 and $110,092) Loans held for sale Loans receivable, net Accrued interest receivable Real estate, net Federal Home Loan Bank stock, at cost Mortgage servicing rights, net Premises and equipment, net Core deposit intangible Prepaid expenses and other assets Deferred tax asset, net Total assets $ Liabilities and Stockholders’ Equity Deposits $ Other borrowings Accrued interest payable Customer escrows Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Serial preferred stock ($.01 par value): Authorized 500,000 shares; issued shares 0 0 0 Common stock ($.01 par value): Authorized 16,000,000; issued shares 9,128,662 91 91 Additional paid-in capital Retained earnings, subject to certain restrictions Accumulated other comprehensive loss ) ) Unearned employee stock ownership plan shares ) ) Treasury stock, at cost 4,642,363 and 4,645,769 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended March 31, (Dollars in thousands, except per share data) Interest income: Loans receivable $ Securities available for sale: Mortgage-backed and related 20 28 Other marketable Cash equivalents 38 15 Other. 1 1 Total interest income Interest expense: Deposits Other borrowings 78 Total interest expense Net interest income Provision for loan losses ) 0 Net interest income after provision for loan losses Non-interest income: Fees and service charges Loan servicing fees Gain on sales of loans Other Total non-interest income Non-interest expense: Compensation and benefits Gain on real estate owned ) ) Occupancy and equipment Data processing Professional services Other Total non-interest expense Income before income tax expense Income tax expense Net income Preferred stock dividends 0 ) Net income available to common shareholders $ Other comprehensive income, net of tax $ Comprehensive income attributable to common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ HMN FINANCIAL, INC. AND SUBSIDIARIES Selected Consolidated Financial Information (unaudited) Three Months Ended SELECTED FINANCIAL DATA: March 31, (Dollars in thousands, except per share data) I. OPERATING DATA: Interest income $ Interest expense Net interest income II. AVERAGE BALANCES: Assets (1) Loans receivable, net Mortgage-backed and related securities (1) Interest-earning assets (1) Interest-bearing liabilities Equity (1) III. PERFORMANCE RATIOS: (1) Return on average assets (annualized) % % Interest rate spread information: Average during period End of period Net interest margin Ratio of operating expense to average total assets (annualized) Return on average equity (annualized) Efficiency March 31, December 31, March 31, IV. ASSET QUALITY: Total non-performing assets $ Non-performing assets to total assets % % % Non-performing loans to total loans receivable, net Allowance for loan losses $ Allowance for loan losses to total assets % % % Allowance for loan losses to total loans receivable, net Allowance for loan losses to non-performing loans V. BOOK VALUE PER COMMON SHARE: Book value per common share $ Three Months Ended Mar 31, 2016 Year Ended Dec 31, 2015 Three Months Ended
